Citation Nr: 9932435	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a dental condition 
(missing teeth) for the purpose of obtaining VA outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied the veteran 
eligibility for VA dental treatment based on service 
connection for missing teeth.



FINDINGS OF FACT

1.  Several teeth were extracted in service due to caries and 
a radicular cyst; the cyst necessitated removal of teeth 8, 
9, and 10.

2.  The veteran's dental conditions are not due to combat 
wounds, other service trauma, or experiences as a prisoner of 
war.

3.  The veteran has not submitted competent (medical or 
dental) evidence linking his current dental condition, 
numerous missing teeth, to trauma in service to establish 
eligibility for Class II(a) dental treatment, or other 
evidence establishing current eligibility for VA outpatient 
dental treatment on any other basis.


CONCLUSION OF LAW

The claim for service connection for a dental condition, 
missing teeth, for the purpose of obtaining VA outpatient 
dental treatment is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for eligibility for VA outpatient dental treatment; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  "In order for a claim 
to be well-grounded, there must be competent evidence of 
current disability (a medical diagnosis) ...; of incurrence 
or aggravation of a disease or injury in service (lay or 
medical testimony), ...; and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence)." Caluza v. Brown, 7 Vet. App. 498 (1995).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition provided 
that they apply for treatment within a certain time after 
service (Class II-eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from combat wound or other service trauma (Class II(a)-
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV-eligibility); those 
who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V-eligibility); and those who 
have a dental condition that is complicating authorized 
treatment for a medical condition (Class VI-eligibility).  
38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.161 (1999).

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (noted above); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(noted above).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for dental conditions due 
to service trauma, whereas, other dental conditions related 
to service are typically subject to the limitations of one-
time treatment and timely application after service.  
38 C.F.R. § 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Service connection by aggravation will be 
conceded in such teeth, carious restorable at entry into 
service, whether or not filled, but which necessitate 
extraction after the expiration of a reasonable time after 
entry into service.  38 C.F.R. § 3.381(b), effective prior to 
June 8, 1999.  The provisions of 38 C.F.R. § 3.381 were 
revised and the provisions of 38 C.F.R. § 3.382 removed, 
effective as of June 8, 1999, to clarify requirements for 
service connection of dental conditions and provides that VA 
will consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  64 Fed. Reg. 30392-30393 (June 8, 1999).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).


The service medical and dental records reveal that the 
veteran's teeth numbered one, 4, 5, 7, 16, 17, and 32 were 
missing at the time of his dental examination for entry into 
service in April 1953.  The report of this examination also 
shows that tooth numbered 14 had 2 vertical lines drawn 
through it and listed in the disease and abnormalities 
section of the dental examination. Dental reports of his 
treatment in June 1953 reveal that on June 4, tooth numbered 
8 was listed as carious, and on June 8 teeth numbered 9 and 
10 were surgically removed because of a radicular cyst.  On 
June 29, teeth numbered 8, 14, and 29 were removed.  The 
dental records reveal that a maxillary partial denture was 
made in November 1953 for teeth numbered 4, 5, 7, 8, 9, 10, 
and 14.

The post-service medical records show that the veteran 
underwent a VA dental examination in December 1997.  The 
examiner reviewed the veteran's service dental records and 
noted the veteran's assertion that he had a fish bone lodged 
in his palate in April 1953 that caused a massive infection 
resulting in extraction of the front 4 teeth.  It was noted 
that he had a partial made in service and that he received 
regular dental care.  At the time of the VA dental 
examination, the veteran had a number of missing teeth, and 3 
remaining teeth that were not in good shape.  He had 
masticatory function loss due to loss of teeth.  All teeth 
were missing except teeth numbered 21, 22, and 27.  He had a 
full upper denture and a partial lower denture, neither of 
which were very serviceable.  The dentures were old and in 
need of repair.  There was no limitation on his interincisal 
range of motion.  He had a normal lateral excursion.  There 
was no abnormal extent of bone loss of the mandible or 
maxilla, other than what would normally be seen for 
extraction of teeth.  The diagnosis was loss of teeth.  The 
examiner opined that the loss of teeth appeared from medical 
records to be due to gross caries with "radiculosis" (sic-
probably a mis-transcription of "radicular cyst") resulting 
in the loss of teeth the veteran complained about.  It was 
noted that the veteran's assertion that a massive infection 
from a fish bone caught in the palate caused the loss of 
teeth did not seem to be consistent with the dental records.  
Nor was the veteran's assertion considered a feasible 
explanation for the loss of his teeth.

In this case, the service dental records show that the 
veteran lost teeth numbered 8, 9, 10, 14, and 29 shortly 
after entry into service.  It appears that tooth numbered 14 
was considered non-restorable at the time of his entry into 
service, and that the extraction of the other 4 teeth were 
due to caries with radicular cyst as indicated by the overall 
evidence, including the opinion of the dentist who conducted 
the December 1997 VA dental examination and reviewed the 
veteran's dental records.  Under the provisions of 38 C.F.R. 
§ 3.381(b), effective prior to June 8, 1999, service 
connection by aggravation may be conceded for teeth extracted 
after a reasonable period of service unless the evidence 
indicates some other cause for the extraction, and in this 
case the medical evidence indicates that caries with 
radicular cyst were the likely cause for the extraction of 
the veteran's teeth in service.  The veteran has presented no 
competent medical or dental evidence to rebut the opinion of 
the dentist who conducted the December 1997 VA dental 
examination and related the veteran's extractions in service 
to caries with radicular cyst.

The veteran testified before the undersigned in May 1999 to 
the effect that he had various teeth extracted in June 1953 
while in service because a fish bone lodged in his upper gum 
area and caused a massive infection, but this lay evidence is 
not sufficient to support a claim for service connection for 
missing teeth based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The report of the 
veteran's VA dental examination in December 1997 also notes 
that the veteran's assertion is not feasible to account for 
the extraction of teeth in service.  Nor is the extraction of 
teeth as the intended effect of dental treatment considered 
"service trauma" for the purposes of Class II(a) dental 
treatment above.  VAOPGCPREC 5-97.  Under the circumstances, 
if the Board conceded service connection for teeth numbered 
8, 9, 10, and 29 based on extraction in service, this still 
would not provide eligibility for VA dental treatment because 
it is not based on trauma and the missing teeth do not 
warrant a compensable rating under 38 C.F.R. § 4.150, Code 
9913 (1999, and previous versions).  A compensable rating 
requires that tooth loss be due to the loss of substance of 
the maxilla or mandible due to trauma or disease such as 
osteomyelitis; the VA examination revealed no abnormal bone 
loss.  Even if teeth 8, 9, and 10 are characterized as lost 
through disease (radicular cyst) they do not constitute or 
more closely approximate "all upper anterior teeth" such as 
to warrant the minimum compensable rating of 10 percent 
specified by Diagnostic Code 9913.

In this case, there is no competent (dental or medical) 
evidence linking the veteran's current missing teeth to 
combat wounds or other trauma in service to establish 
eligibility for Class II(a) dental treatment, or other 
evidence establishing current eligibility for VA outpatient 
dental treatment on any other basis.  Hence, the claim for 
service connection for a dental condition for purposes of VA 
outpatient dental treatment is not plausible, and the claim 
is denied as not well grounded.

The Board notes that the RO denied the claim for eligibility 
for VA outpatient dental treatment on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).



ORDER

The claim for eligibility for VA outpatient dental treatment 
is denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

